785 N.W.2d 152 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Joseph HINES, III, Defendant-Appellant.
Docket No. 140612. COA No. 294215.
Supreme Court of Michigan.
July 26, 2010.

Order
On order of the Court, the application for leave to appeal the December 29, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to hold the appeal in abeyance is DENIED.
CORRIGAN, J., not participating for the reasons stated in People v. Parsons, ___ Mich. ___, 728 N.W.2d 62 (2007).